Citation Nr: 1045593	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-05 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for heart disease claimed as a 
result of herbicide exposure. 


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel











INTRODUCTION

The Veteran served on active duty from June 1952 to July 1955 and 
from December 1956 to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the RO in St. 
Louis, Missouri, which, in pertinent part, denied service 
connection for heart disease. 

The Veteran also appealed the denial of service connection for 
cancer of the larynx and vocal cords.  Service connection for 
this disorder was granted in a February 2009 rating decision.  
The appellant has not disagreed with the evaluation of this 
disability or the effective date of service connection.  
Therefore, this claim is not before the Board.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that 
where an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement (NOD) 
must thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned for 
the disability or the effective date of service connection).  

Adjudication of the Veteran's service connection claim for heart 
disease had been suspended pursuant to a memorandum of the 
Secretary of Veterans Affairs (Secretary) issued on November 20, 
2009 which directed the Board to stay action on all claims for 
service connection that could not be granted under then current 
law but that could potentially be granted under planned new 
presumptions of service connection for certain diseases, 
including ischemic heart disease, based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  See Chairman's Memorandum No. 01-09-25 (November 20, 2009).  
On August 31, 2010, the Secretary published a final rule in the 
Federal Register amending 38 C.F.R. § 3.309(e) which established 
entitlement to such presumptions effective August 31, 2010.  75 
Fed. Reg. 53, 202.  After the sixty-day waiting period was over 
for Congress to review the amendments under the Congressional 
Review Act (CRA), the Secretary issued a memorandum lifting the 
stay of appeals affected by the new herbicide-related 
presumptions effective October 30, 2010.  See Chairman's 
Memorandum No. 01-10-37 (November 1, 2010).  Accordingly, the 
Board may proceed with appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam during the Vietnam 
era and is presumed to have been exposed to herbicides during 
that time. 

2.  The Veteran's arteriosclerotic coronary artery disease with a 
history of myocardial infarction (heart disease) has been 
associated with exposure to herbicides such as Agent Orange used 
in the Republic of Vietnam during the Vietnam era. 


CONCLUSION OF LAW

The Veteran's heart disease was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010); 75 
Fed. Reg. 53, 202 (August 31, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
heart disease has been granted, as discussed below.  As such, the 
Board finds that the issue of whether there has been any error 
related to VA's duty to notify and assist the claimant under the 
VCAA is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

II. Service Connection

The Veteran contends that he is entitled to service connection 
for heart disease claimed as a result of herbicide exposure 
during active service in Vietnam.  For the following reasons, the 
Board finds that service connection is warranted. 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" 
means a chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam era.  

A veteran who during active military, naval, or air service 
served in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence establishing that the 
veteran was not exposed to any such agent.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307.  Here, the Veteran's service 
personnel records establish that the Veteran served in Vietnam 
from October 1965 to November 1965, and from December 1965 to 
October 1966.  Therefore, he is presumed to have been exposed to 
an herbicide agent such as Agent Orange.  See id. 

In order to benefit from the presumption of service connection 
for diseases associated with herbicide exposure, the Veteran must 
have one of the diseases enumerated in 38 C.F.R. § 3.309(e).  
Effective August 31, 2010, section 3.309(e) was amended to add 
certain diseases, including ischemic heart disease, to the list 
of diseases associated with exposure to herbicide agents.  The 
final rule is applicable to claims received by VA on or after 
August 31, 2010 and to claims pending before VA on that date.  
See 75 Fed. Reg. 53, 202.  Therefore, it is applicable to the 
present claim which was pending before VA when the rule was 
published.  The amendment provides, in pertinent part, that 
ischemic heart disease includes but is not limited to acute, 
subacute, and old myocardial infarction, atherosclerotic 
cardiovascular disease including coronary artery disease and 
coronary bypass surgery, and stable, unstable, and Prinzmetal's 
angina.  Id. at 53, 216. 

Here, the Board finds that the Veteran has ischemic heart disease 
as defined under the amendment to section 3.309(e).  In this 
regard, the Veteran's private treatment records reflect that the 
Veteran suffered an acute myocardial infarction in December 1988 
and underwent coronary artery bypass surgery.  In February 1990, 
the Veteran was diagnosed with unstable angina and recurrent CAD 
and underwent another bypass surgery.  An August 2005 private 
treatment record reflects a diagnosis of CAD.  Thus, the Board 
finds that the Veteran's private treatment records establish that 
Veteran has ischemic heart disease, which is presumed to have 
been caused by his exposure to an herbicide agent during active 
duty service in Vietnam.  See 75 Fed. Reg. 53, 202

Accordingly, the Board finds that the evidence is at least in 
equipoise with respect to this claim.  Consequently, the benefit-
of-the-doubt rule applies, and service connection for ischemic 
heart disease is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 55. 


ORDER

Entitlement to service connection for heart disease claimed as a 
result of herbicide exposure is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


